TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          NO. 03-02-00390-CV




  ROCOR International, Inc. f/k/a ROCOR Transportation Companies, Inc.
               d/b/a ROCOR Transportation, Appellant

                                    v.

    Pars Leasing, Inc d/b/a Pars Leasing and Sayed Ahmad Pourghoraishi
                         a/k/a Andy Pour, Appellees




 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
     NO. GN200083, HONORABLE DARLENE BYRNE, JUDGE PRESIDING
                 The district court rendered a default judgment in this cause on March 12, 2002. On May

20, 2002, appellant timely filed a motion for new trial.1 See Tex. R. Civ. P. 329b(a). In addition, on June

12, 2002, appellant filed a notice of appeal to this Court. The clerk of this Court has received notice that

the motion for new trial was granted by the district court on July 2, 2002. See Tex. R. Civ. P. 329b(c), (d).

As a result, there is no final judgment before this Court. Accordingly, we dismiss the appeal for want of

jurisdiction. Tex. R. App. P. 42.3(a).




                                                  Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: August 8, 2002

Do Not Publish




        1
          Appellant also filed a motion to determine post-judgment deadlines claiming it did not receive
proper notice of the entry of the judgment. The district court granted this motion on June 24, 2002, with a
notation on the docket sheet indicating that the date of the notice of the default judgment was determined to
be April 19, 2002. As a result, for purposes of applying rule 329 of the Texas Rules of Civil Procedure in
the present case, April 19, 2002, is the day the judgment was signed. See Tex. R. Civ. P. 306a(4).


                                                     2